Citation Nr: 1549579	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the period prior to June 4, 2008, and an initial evaluation in excess of 10 percent for the period since June 4, 2008 for left elbow tendonitis.

 2.  Entitlement to an initial compensable disability evaluation for the period prior to September 7, 2010, and an initial evaluation in excess of 10 percent for the period from September 7, 2010 to May 4, 2015 for bilateral pes cavus.

3.  Entitlement to an initial compensable disability evaluation for the period prior to May 4, 2015, and an initial evaluation in excess of 30 percent for the period since May 4, 2015 for sinusitis. 
 
4.  Entitlement to an initial rating in excess of 10 percent for the period prior to May 4, 2015, and an initial evaluation in excess of 20 percent for the period since May 4, 2015 for hypertension.
  
5.  Entitlement to an initial rating in excess of 10 percent for the period prior to May 4, 2015, and an initial evaluation in excess of 30 percent for the period since May 4, 2015 for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah


FINDINGS OF FACT

On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the five issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the five issues on appeal have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the pending issues was requested as the Veteran was now in receipt of 100 percent scheduler rating and permanent and total status.  As this statement from the Veteran's representative clearly shows the Veteran's intent to withdraw his appeals, the Board finds that the Veteran has withdrawn these appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.








ORDER

Entitlement to an initial compensable disability evaluation for the period prior to June 4, 2008, and an initial evaluation in excess of 10 percent for the period since June 4, 2008 for left elbow tendonitis is dismissed.

Entitlement to an initial compensable disability evaluation for the period prior to September 7, 2010, and an initial evaluation in excess of 10 percent for the period from September 7, 2010 to May 4, 2015 for bilateral pes cavus is dismissed.

Entitlement to an initial compensable disability evaluation for the period prior to May 4, 2015, and an initial evaluation in excess of 30 percent for the period since May 4, 2015 for sinusitis is dismissed. 
 
Entitlement to an initial rating in excess of 10 percent for the period prior to May 4, 2015, and an initial evaluation in excess of 20 percent for the period since May 4, 2015 for hypertension is dismissed.
  
Entitlement to an initial rating in excess of 10 percent for the period prior to May 4, 2015, and an initial evaluation in excess of 30 percent for the period since May 4, 2015 for migraine headaches is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


